BARNER'S APPEAL.
Per Curiam,
The questions presented in this case have been so fully considered and accurately disposed of by the learned auditor that further discussion of them is unnecessary. We think the decree should be affirmed on his report and the opinion of the court below.
Decree affirmed and appeal dismissed with costs to be paid by appellant.
MAGLAUGHLIN’S APPEAL.
Per Curiam,
May 7, 1894:
An examination of this record, with special reference to the questions presented by the specifications of error, has satisfied us that the learned auditor’s findings of fact, as well as his‘conclusions of lavv, are substantially correct. The questions involved have been so fully and carefully considered by him that little, if anything, can be profitably added to what has been said in his report. We cannot do better than to affirm the decree for the reasons therein stated.
Decree affirmed on the auditor’s report and appeal dismissed with costs to be paid by appellants.